Oo fo NY BW WA BP WO NO

DO wp bP KOO KO KN KRDO DN Re Re ee
co ON KN UN BR WOW NF ODO lUOUlUlLlUlUCOCOmUMUNUNMCUCUCUCOOCUDROUWwG NRC

  

Pare.
& a
A
Bd
, B
A 5
Pe aglny
praibe

Gis

FILE
JAN 16 2020

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

BY,

 

DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

BRIAN TYRONE ROBERTS, Case No.: 1:18-cv-01551-DAD-JDP
Plaintiff, ORDER THAT INMATE BRIAN TYRONE
ROBERTS IS NO LONGER NEEDED AS A
v.

WITNESS IN THESE PROCEEDINGS, AND THE
WRIT OF HABEAS CORPUS AD
J. DELEON, ef al., TESTIFICANDUM IS DISCHARGED

Defendants.

Se ee ee eed

 

 

 

Plaintiff Brian Tyrone Roberts is appearing pro se and in forma pauperis in this civil rights
action pursuant to 42 U.S.C. § 1983.

A settlement conference in this matter commenced on January 16, 2020. Inmate Brian Tyrone
Roberts, CDCR # AU-5434, is no longer needed by the Court as a witness in these proceedings, and the

Writ of Habeas Corpus Ad Testificandum as to this inmate is HEREBY DISCHARGED.

IT IS SO ORDERED.

DATE:_1/(@ [O00 phen fullife

UNITED/STATES MAGISTRAT#F/IUDGE

 

 
